Laweence, Judge:
The question presented by this appeal for a reappraisement is the proper dutiable value of one Mercedes Benz automobile, 180 Saloon, 5-6, 1955, 52 h. p., 4-cylinder, 75-millimeter bore, with radio and heater, imported from England.
When this case was called for hearing, the parties hereto stipulated and agreed that there was no foreign, export, or United States value for said importation and that the cost of production thereof consists of deutschemarks 9,450, less 17.31 per centum, plus the cost of radio and heater, less 10 per centum for use, or a total value of $1,795.
Upon the agreed facts of record, I find and hold that cost of pro-' duction, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the automobile in issue, and that said value is $1,795.
Judgment will issue accordingly.